                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    GREENVILLE DIVISION

BRENDA J. COOPER, et al.                                                                            PLAINTIFFS

V.                                                                                  NO. 4:16-CV-52-DMB-JMV

MERITOR, INC., et al.                                                                             DEFENDANTS


                                                        ORDER

           Upon review of Textron’s motion to enforce settlement,1 the Court DIRECTS Textron to

file, within seven (7) days of the entry of this order, an affidavit in support of its motion. Such

affidavit must (1) to the extent possible, aver to the accuracy of the facts set forth in the

memorandum accompanying the motion; (2) specify the terms of the oral agreement reached

during the settlement conference, including whether the dismissals would be with prejudice and

the amount allocated to each plaintiff; and (3) state the factual basis for the statement that Katherine

Cooke “had a relative, B.J. Longstreet, sign on her behalf as her apparent agent.”2

           SO ORDERED, this 6th day of November, 2019.

                                                                  /s/Debra M. Brown
                                                                  UNITED STATES DISTRICT JUDGE




1
  The motion was filed in six related cases: (1) Sledge v. Meritor, Inc., No. 4:16-cv-53; (2) Cooke v. Meritor, Inc.,
No. 4:16-cv-54; (3) SRA Investments, LLC v. Meritor, Inc., No. 4:16-cv-55; (4) Arthur v. Meritor, Inc., No. 4:18-cv-
23; (5) Green v. Meritor, Inc., No. 4:18-cv-24; and (6) Turner v. Meritor, Inc., No. 4:18-cv-25. The Clerk of the Court
is directed to file a copy of this order in each listed case.
2
    Pursuant to the July 3, 2019, order, such information should be filed under seal.
